      Case 2:18-cv-01702-APG-VCF Document 42 Filed 03/01/21 Page 1 of 2



     MITCHELL S. BISSON, ESQ.
 1   Nevada Bar No. 011920
     LAW OFFICES OF MITCHELL S. BISSON
 2   911 N. Buffalo Dr., Ste. 201
     Las Vegas, NV 89128
 3   Tel. No.: (702) 602-4990
     Email: Mbisson@BissonLegal.com
 4   Attorney for Plaintiffs
 5                               UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7
 8    ESTATE OF REX VANCE WILSON, by                        CASE NO.:
      administrator PETRA WILSON; PETRA                     2:18-cv-01702-APG-VCF
 9    WILSON, individually, et.al.
                                                            STIPULATION AND ORDER
10                       Plaintiff(s),                      TO EXTEND TIME TO FILE
                                                            RESPONSE TO MOTION
11
      vs.                                                   FOR SUMMARY
12                                                          JUDGMENT
      LAS VEGAS METROPOLITAN POLICE                         (SECOND REQUEST)
13    DEPARTMENT, a political subdivision of
      Clark County, Nevada, et. al.
14
                     Defendant(s).
15          IT IS HEREBY stipulated by and between Plaintiffs, by and through their attorney of
16
     record, Mitchell S. Bisson, Esq. of the Law Offices of Mitchell S. Bisson, and Defendants, by
17
     and through their attorney of record, Craig R. Anderson, Esq. of Marquis Aurbach Coffing, to
18
19   the following:

20   1.     Defendants John Squeo (“Officer Squeo”) and Las Vegas Metropolitan Police

21   Department (“LVMPD”), by and through their attorney of record, Craig R. Anderson, Esq. of
22
     Marquis Aurbach Coffing filed their Motion for Summary Judgment (Document 38) on or about
23
     January 29, 2021.
24
     2.     Prior to this instant Stipulation and Order to Extend Time to File Response to Motion for
25
26   Summary Judgment, the initial deadline for Plaintiffs to respond was February 19, 2021.

27
28


                                              PAGE 1 OF 2
      Case 2:18-cv-01702-APG-VCF Document 42 Filed 03/01/21 Page 2 of 2




     3.      Plaintiffs’ counsel’s transition into solo practice and reorganization of firm staffing and
 1
 2   administration, along with the pandemic, has presented administrative burdens regarding the

 3   filing of Plaintiff’s Response to Defendants’ Motion for Summary Judgment herein mentioned.
 4   4.      The parties first stipulated to extend the time to respond from February 19, 2021 to
 5
     February 26, 2021; however, the parties provide that another week to respond is necessary and
 6
     appropriate.
 7
     5.      Accordingly, the parties herein now stipulate to extend the time to file Plaintiff’s
 8
 9   Response to Defendants’ Motion for Summary Judgment, from February 26, 2021 to March 5,

10   2021.
11           This extension is made in good faith and not for the purpose of delay.
12
             IT IS SO STIPULATED this 26th day of February 2021.
13
     LAW OFFICES OF                                                MARQUIS AURBACH COFFING
14   MITCHELL S. BISSON
15
     /s/ Mitchell S. Bisson                                        /s/ Craig R. Anderson
16   Mitchell S. Bisson, Esq.                                      Craig R. Anderson, Esq.
     Nevada Bar No. 11920                                          Nevada Bar No. 6882
17   911 N. Buffalo Dr., Ste. 201                                  10001 Park Run Drive
     Las Vegas, NV 89128                                           Las Vegas, NV 89145
18
     Attorney for Plaintiffs                                       Attorney for Defendants
19
                                                  ORDER
20
             IT IS SO ORDERED this 26th        February
                                   ___ day of ________________, 2021, that the deadline for the
21
22   Plaintiffs to file a Response to Defendants’ Motion for Summary Judgment (Document 38) be

23   extended to March 5, 2021.

24                                                         ___________________________________
                                                           United States District Court Judge
25
26
27
28


                                                PAGE 2 OF 2
